Title: To George Washington from the Commissioners for the District of Columbia, 14 May 1796
From: Commissioners for the District of Columbia
To: Washington, George


        
          sir
          City of Washington 14th May 1796
        
        Our Letter of Yesterday, covering the power of attorney to Messrs Willink, will shew you, that we are busily engaged in endeavoring to draw some good effects from the Loan Bill which has cost us so much time & trouble—We beg leave to submit to your consideration, the enclosed advertisement, which, when approved by you, we wish to appear in the public prints at Boston, New York and Phila., as soon as possible—There can be no reason to return them to us, previous to their being inserted in the public prints; when approved by you, we shall immediately proceed to have the advertizement inserted in the public prints here and in the Southern States—We are using our best endeavors to procure some immediate supplies to commence, actively,

on the public buildings—We are not yet able to say what will be the result—Morris & Nicholson promise to come forward in the course of the month, but experience will not permit us to place much confidence in their promises—We mean, however, to proceed to advertise their property for Sale on the first of June, agreeably to the notice given them, unless they make their payments, as required—We have the honor &c.
        
          (signed)   G. ScottW. ThorntonA. White
        
      